Citation Nr: 1204868	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right eye disability.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to August 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss rated zero percent, effective July 22, 2009 and denied service connection for a right eye disability.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The matters of service connection for vertigo and entitlement to benefits under 38 U.S.C.A. § 1151 for a disability due to cornea detachment surgery have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   


At the September 2011 hearing the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits.  While he noted that he was not receiving disability benefits for hearing loss or an eye disability, the records may still contain relevant information that would be pertinent to those matters (i.e. occupational surveys, treatment records, etc.).  Accordingly, the SSA records should be secured.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

      Right eye disability

The Veteran reports that he injured his right eye in 1961 while firing a grenade launcher and that his eye was "bloodied" for up to 8 months.  A November 2011 VA outpatient treatment record notes that he reported in-service blunt trauma to his face/eye (with a black eye) from a rocket launcher and that "often cyclodialysis clefts are secondary to traumatic injury which may be related to [the Veteran's] injury with the rocket launcher."  While the Veteran's STRs are silent for the incident or related complaints, he is clearly competent to report lay observable symptoms such as a black eye and blood in the eye after being struck by recoil from a grenade launcher.  Overall, the Board finds that the evidence of record indicates that the Veteran's current right eye disability may be related to his active service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran submitted additional VA ophthalmological treatment records (dated in November 2011) without a waiver of RO initial consideration.  As the matter is being remanded the RO will have an opportunity to consider this new pertinent evidence in the first instance.  

	Hearing loss rating

The Veteran was afforded a VA audiology examination in March 2010.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  The Board notes that on March 2010 VA audiological evaluation, the Veteran reported that his situation of greatest difficulty was understanding speech in the presence of background noise.  Notably, on October 10, 2008, the Veterans Benefits Administration issued Fast Letter 08-33 reinstating the requirement for audiologists to comment on the effects of the condition on occupational function and daily activities.  This replaced the requirement for the audiologist to comment on the situation of greatest difficulty.  The March 2010 VA audiological evaluation contains no comment on the effects of the Veteran's hearing loss on his occupational function and daily activities.  Accordingly, additional development to secure such comments is required.  

In May 2010 correspondence the Veteran stated that his only medical treatment was at VA Medical Center (VAMC) in Nashville.  Updated treatment records for the disabilities must be secured on remand.    

A February 22, 2011 VA audiology note notes that an audiogram was obtained during the visit and is "viewable via the tools menu of CPRS [computerized patient record system], under audiogram display."  The Board notes that a hard copy of this audiogram is not among the printed VA outpatient treatment records.  As this evidence is pertinent to the Veteran's claim for an increased rating for hearing loss and is constructively of record, it must be secured. 

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for hearing loss and his eyes (from February 2011 to the present).

The records secured for association with the claims file should include copies of any studies that have been stored electronically on CPRS and not associated with the record (to specifically include the February 22, 2011 VA audiogram).

2. The RO must contact SSA and request the Veteran's medical records corresponding to his reported grant of disability benefits.  If this request is unsuccessful, this must be noted in the claims file, and the Veteran must be notified that he can provide the records himself.

3. The RO/AMC should then arrange for an ophthalmologic examination of the Veteran to determine the nature and likely etiology of his right eye disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should note the Veteran's lay testimony regarding the occurrence of a grenade launcher traumatic injury to the face/eye in service.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) the Veteran's current right eye disability (ies).

b. As to each diagnosed disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include as due to injury therein)? 

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate. 

4. The RO/AMC should then arrange for the Veteran to be afforded an audiological evaluation (with Maryland CNC and pure tone audiometric studies) to determine the current severity of his bilateral hearing loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should solicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning.  All opinions must be supported by a rationale.

5. The RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


